DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 5-8, 10-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the first back drive force”. There is insufficient antecedent basis for this limitation in the claim. This limitation previously appeared in claim 4, but claim 5 does not depend from claim 4.
Claim 6 recites, “the at least one bearing member”. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, 12, 13, 18 and 19 recite “the resilient member”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites, “the clutch cog portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the first back drive force”. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not specifically rejected are rejected due to dependency on a rejected base claim for failing to cure the deficiencies of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2016/028196).
Regarding claim 1, Kobayashi discloses (figs. 2-4) A non-back drivable clutched module 10 for an actuator comprising: 
5a housing 2 with an inside surface defining a cavity (area inside 2); 
an input shaft cog 11 with a shaft portion 112 extending out of the housing and connected to an external actuator (engine, see abstract at least), and a cog portion 111 rotatably positioned in the cavity of the housing, wherein the cog portion includes a plurality of bearing recesses and a plurality of drive recesses (areas between teeth 115) each having a first side 115A, 10second side 115B, third side (radially outer side) and a fourth side (radially inner side), where the first side and second side are each formed by one of a plurality of teeth 115 extending from the surface of the cog portion (as shown) and the third side is defined by the inside surface of the cavity of the housing (as shown); 
a clutched output shaft 12/6 having a shaft portion 6 extending out of the 15housing and connected to a device being driven by the actuator through the non-back drivable clutched module (cutter blade, pgh. 0015) and a clutch cog receiving portion (area axially between 115 and 124) rotatably positioned within the cavity of the housing; 
a clutch cog 13 between the input shaft cog and the clutched output shaft, where the clutch cog has both a resilient connection (at 133) and a detent 20connection (at 134) to the clutched output shaft. 

Regarding claim 2, Kobayashi discloses (figs. 2-4) 9WO 2020/181185PCT/US2020/021376a plurality of teeth 132 of the clutch cog, where each one of the plurality of teeth are configured to mate with and engage one of the plurality of drive recesses of the input shaft cog (pgh. 0030). 

Regarding claims 7-8, Kobayashi discloses (figs. 2-4) the resilient member 14 is a coil spring 14 having a first end (right end, fig. 4) connected to the clutch cog and a second end (left end) connected to the clutched output shaft. 

Claims 1, 3-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 7032731).
Regarding claim 1, Kim discloses (figs. 2-12) A non-back drivable clutched module 500 for an actuator comprising: 
5a housing 556/554/503 with an inside surface (radially inner surface, fig. 10) defining a cavity (area inside 556); 
an input shaft cog 519/535/535-1 with a shaft portion (area near 520) extending out of the housing and connected to an external actuator (seat lever 521), and a cog portion 556 rotatably positioned in the cavity of the housing, wherein the cog portion includes a plurality of bearing recesses (areas surrounding bearings 562) and a plurality of drive recesses (areas surrounding teeth 558) each having a first side (left side of a tooth), 10second side (right side of a tooth), third side (radially outer side) and a fourth side (radially inner side), where the first side and second side are each formed by one of a plurality of teeth 558 extending from the surface of the cog portion (as shown) and the third side is defined by the inside surface of the cavity of the housing (as shown); 
a clutched output shaft 550-1 having a shaft portion (length of shaft) extending out of the 15housing and connected to a device being driven by the actuator through the non-back drivable clutched module (seat adjustment device/actuator) and a clutch cog receiving portion (area around 557) rotatably positioned within the cavity of the housing; 
a clutch cog 557 between (functionally at least) the input shaft cog and the clutched output shaft, where the clutch cog has both a resilient connection (via 563) and a detent 20connection (via action of rollers 562) to the clutched output shaft. 

Regarding claim 3, Kim discloses (figs. 2-12) 5a plurality of flat surfaces 561 of the clutch cog configured to form the fourth side of a respective one of the plurality of bearing recesses, and a bearing 562 positioned in each one of the plurality of bearing recesses. 

Regarding claim 4, Kim discloses (figs. 2-12) a stopper mode of the non-back drivable clutched module wherein upon a first back drive force being applied to the clutched output shaft, the 15clutch cog is stopped from transmitting back driving force to the actuator through the input shaft cog by moving the plurality of flat surfaces forming the fourth wall of the respective plurality of bearing recesses so that each bearing in the plurality of bearing recesses is locked between the fourth wall and the third wall, which is the inside surface of the housing, thereby preventing the 20back drive force from being transmitted to the input shaft cog (walls 561 turn and wedge bearings 562 between inner surface and 561. See col. 5 line 42 – col. 7 line 39). 

Regarding claim 6, Kim discloses (figs. 2-12) the at least one bearing member is a ball bearing, roller bearing, conical bearing (as shown). 

Regarding claim 9, Kim discloses (figs. 2-12) the 20device is one selected from the group consisting of moveable spoiler actuators, active air dam actuators, active tire spat actuators, active D-pillar actuators, liftgate actuators, side view mirror actuators, window actuators, retractable running board actuators, sliding doors actuators and seat actuators (it is a seat actuator).

Allowable Subject Matter
Claims 16-17 and 20 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 11-15 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Acosta ‘189 discloses a bidirectional friction clutch preventing back drive including rollers. Byun ‘156 discloses a reverse input prevention clutch bearing including inner and outer rollers.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659